         Case 5:16-cv-06370-EJD Document 706 Filed 07/08/20 Page 1 of 3




 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 Matthew Borden, Esq. (SBN: 214323)
       borden@braunhagey.com
 3 Jeffrey M. Theodore, Esq. (SBN: 324823)
       theodore@braunhagey.com
 4 Ronald J. Fisher, Esq. (SBN: 298660)
       fisher@braunhagey.com
 5 BRAUNHAGEY & BORDEN LLP
   351 California Street, 10th Floor
 6 San Francisco, CA 94104
   Telephone: (415) 599-0210
 7 Facsimile: (415) 276-1808

 8 ATTORNEYS FOR PLAINTIFF
   OPTRONIC TECHNOLOGIES, INC.
 9

10

11                              UNITED STATES DISTRICT COURT

12
                               NORTHERN DISTRICT OF CALIFORNIA
13

14
                                                      Case No: 5:16-cv-06370-EJD-VKD
15 OPTRONIC TECHNOLOGIES, INC., d/b/a
   Orion Telescopes & Binoculars ®, a California      PLAINTIFF OPTRONIC
16 corporation,                                       TECHNOLOGIES, INC.’S
                                                      ADMINISTRATIVE MOTION FOR
17                Plaintiff,                          LEAVE TO FILE DOCUMENTS FILED
                                                      IN SUPPORT OF RESPONSE TO
18         v.                                         THIRD PARTY CELESTRON
                                                      ACQUISTION, LLC’S EX PARTE
19 NINGBO SUNNY ELECTRONIC CO., LTD.,                 APPLICATION SEEKING
   SUNNY OPTICS, INC., MEADE                          CLARIFICATION OF JULY 2, 2020
20 INSTRUMENTS CORP., and DOES 1 - 25,                TEMPORARY RESTRAINING ORDER
                                                      UNDER SEAL PURSUANT TO LOCAL
21                Defendants.                         RULE 79-5(e)

22                                                    Judge:               Hon. Edward J. Davila

23                                                    Compl. Filed:         Nov. 1, 2016
                                                      First Am. Compl.: Nov. 3, 2017
24                                                    Final Pretrial Conf.: Oct. 10, 2019
                                                      Trial Date:           Oct. 15, 2019
25
                                                      Judgment:            Dec. 5, 2019
26

27

28
                                                                 Case No.: 5:16-cv-06370-EJD-VKD
               ORION’S ADMINISTRATIVE MOTION FOR LEAVE TO FILE DOCUMENTS FILED
     IN SUPPORT OF RESPONSE TO CELESTRON ACQUISTION, LLC’S EX PARTE APPLICATION UNDER SEAL
         Case 5:16-cv-06370-EJD Document 706 Filed 07/08/20 Page 2 of 3




 1          Plaintiff Optronic Technologies, Inc. (“Orion”) files this administrative motion pursuant to

 2 Civil Local Rule 79-5(e).

 3          The sealing of documents filed in support of Optronic Technologies, Inc.’s Response to

 4 Third Party Celestron Acquistion, LLC’s Ex Parte Application Seeking Clarification of the Court’s

 5 July 2, 2020 Temporary Restraining Order (the “Response”) are governed by the good cause

 6 standard of Federal Rule of Civil Procedure 26(c) and the narrowly tailored standard of Civil Local

 7 Rule 79-5(b) because the Response is tangential to the merits of this action. Kamakana v. City &

 8 Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006).

 9          Orion files this motion because the Response describes, characterizes, or quotes a document

10 produced by third-party Celestron Acquisition, LLC in this matter on “Attorney’s-Eyes-Only”

11 terms. This document is also attached as an exhibit to the Declaration of Matthew Borden in

12 support of the Response.

13          As required by the Local Rules, these documents have been attached as exhibits to the

14 Declaration of Ronald J. Fisher Relating to Plaintiff Optronic Technologies, Inc.’s Administrative

15 Motion for Leave to File Documents Filed in Support of Response to Third Party Celestron

16 Acquistion, LLC’s Ex Parte Application Seeking Clarification of July 2, 2020 Temporary

17 Restraining Order Pursuant to Local Rule 79-5(e) (“Fisher Declaration”) and filed conditionally

18 under seal. However, none of the exhibits to the Fisher Declaration merit sealing in toto under the

19 good cause and narrowly tailored standards. To aid the Court’s review, Orion sets forth its position

20 as to each document in the table below with a reference to the Fisher Declaration.

21

22

23

24

25

26

27

28
                                              1                  Case No.: 5:16-cv-06370-EJD-VKD
               ORION’S ADMINISTRATIVE MOTION FOR LEAVE TO FILE DOCUMENTS FILED
     IN SUPPORT OF RESPONSE TO CELESTRON ACQUISTION, LLC’S EX PARTE APPLICATION UNDER SEAL
         Case 5:16-cv-06370-EJD Document 706 Filed 07/08/20 Page 3 of 3



     Fisher       Document             Bates                Orion’s Position & Argument
 1   Ex. No.                      No./Description
     Fisher        Borden              N/A        Position: Oppose Sealing in Toto.
 2   Ex. 1        Decl. Ex. 6
                                                    Sealing the entire document would not comport
 3                                                  with the “narrowly tailored” requirement imposed
                                                    by Civil Local Rule 79-5(b).
 4   Fisher       Response to          N/A          Position: Oppose Sealing.
     Ex. 2        Third Party
 5                 Celestron                        The document does not disclose sensitive
                  Acquistion,                       commercial information warranting sealing.
 6                 LLC’s Ex
                     Parte
 7                Application
                    Seeking
 8                Clarification
                     of the
 9                Court’s July
                    2, 2020
10                Temporary
                  Restraining
11                   Order
12            For the foregoing reasons, Orion respectfully requests that this motion be denied as set forth
13 above. Orion files a proposed order to aid the Court’s review concurrently herewith.

14

15 Dated: July 8, 2020                                     Respectfully Submitted,
16                                                         BRAUNHAGEY & BORDEN LLP
17
                                                           By:     /s/ Ronald J. Fisher
18                                                                 Ronald J. Fisher
19                                                         Attorneys for Plaintiff OPTRONIC
                                                           TECHNOLOGIES, INC. d/b/a Orion
20                                                         Telescopes & Binoculars ®
21

22

23

24

25

26

27

28
                                              2                  Case No.: 5:16-cv-06370-EJD-VKD
               ORION’S ADMINISTRATIVE MOTION FOR LEAVE TO FILE DOCUMENTS FILED
     IN SUPPORT OF RESPONSE TO CELESTRON ACQUISTION, LLC’S EX PARTE APPLICATION UNDER SEAL
